Supreme Court

                                                               No. 2017-103-Appeal.
                                                               (KC 07-1411)


            Sona Stevens et al.              :

                    v.                       :

              Carel Bainum.                  :


                                          ORDER


       This case involves the Sisyphean efforts of the defendant, Carel Bainum, to avoid the

imposition of prejudgment interest. In a tortuous civil action filed over a decade ago, the

plaintiff, Sona Stevens, sought monetary damages arising from Bainum’s failure to pay a loan

from Stevens’s elderly father, Vartan Baligian. 1 In the complaint, Stevens also sought to enjoin

Bainum from involvement in any further financial transactions with Baligian, who was then

ninety-seven years old. Stevens first obtained the injunctive relief she requested; she then

obtained a default judgment for the amount that Bainum admitted to owing Baligian on the loan.

It was not until the Superior Court added the statutorily mandated prejudgment interest to that

amount that Bainum embarked on her present endeavor.

       This case came before the Supreme Court on February 14, 2018, pursuant to an order

directing the parties to appear and show cause why the issues raised in this appeal should not




1
  Baligian, who passed away during the course of this hoary case, was also named as a plaintiff
in the complaint.


                                              -1-
summarily be decided. 2 After considering the parties’ written and oral submissions and after

reviewing the record, we conclude that cause has not been shown and that this case may be

decided without further briefing or argument. Unfortunately for Bainum, she cannot reach the

top of the hill because she has failed to present any articulable legal argument to this Court. We

thus affirm the judgment of the Superior Court.

       After one of multiple mid-litigation trips to this Court—all initiated by Bainum, who

appears pro se—we remarked that “[t]he facts in this case present a troubling scenario of money,

deceit, and financial abuse of an elderly person.” Baligian v. Bainum, 983 A.2d 271, 271 (R.I.

2009) (mem.). 3 We briefly summarize those facts that are pertinent to this appeal.

       “This case began in 2002, when Vartan loaned defendant $120,000, at 8 percent interest,

unsecured and with no payments due until 2007.” Baligian, 983 A.2d at 271. According to the

complaint, which was filed in 2007, Bainum did not timely repay that loan when it came due,

despite repeated demands by Baligian and Stevens for payment. Rather, at a time when Stevens

was traveling out of state, and despite her having directed Bainum to have no financial

discussions with her father while she was away, Bainum then “visited Vartan, purportedly for an

outing for ice cream, but drove to her attorney’s office, where they executed a document entitled

‘Loan Modification Agreement.’” Id. This was notwithstanding Bainum’s knowledge that

Stevens, Vartan’s primary caregiver, was unhappy with the outstanding debt and wanted to

2
  On January 25, 2018, Bainum filed an eleventh-hour motion to withdraw her appeal in this
Court. It is clear from her motion and statements at oral argument, however, that she did not do
so with the understanding that such a withdrawal would give the final judgment entered in the
Superior Court full force and effect. Rather, Bainum simply desired that the case be returned to
the Superior Court so that she could file a motion to dismiss the action based on a statement
made by Stevens when she was deposed in 2015. Therefore, we will not consider Bainum’s
motion to withdraw her appeal.
3
  In another recent, unrelated case, we described Bainum as “no stranger to the elderly, or the
courts for that matter * * *.” Bainum v. Coventry Police Department, 156 A.3d 418, 418 (R.I.
2017).


                                               -2-
collect it, working with her father to do so. Id. at 271 n.4. In fact, Stevens was not notified that

Bainum would even be seeing Vartan, let alone that she would ask him to refinance the loan. Id.

By the terms of the ensuing modification agreement, any debt repayment would be delayed until

2018—with no interest accruing. Id. at 271. “[H]ad he lived to finally collect this long overdue

debt, Vartan would have been 107 years old.” Id.

       As a result of the nonpayment of the 2002 debt and the execution of the 2007 loan

modification agreement, Baligian and Stevens initiated the instant action against Bainum,

seeking injunctive relief as well as compensatory and punitive damages for fraud, breach of

contract, and conversion. In 2008, a justice of the Superior Court granted an injunction barring

Bainum from contacting Vartan and “enjoining defendant from spending or transferring any

assets beyond her normal and usual personal living expenses.” Baligian, 983 A.2d at 272. On

review, this Court affirmed, stating:

                        “It was the trial justice’s finding of undue influence by
               defendant that led to the grant of preliminary injunctive relief. The
               trial justice found that defendant not only crafted new documents
               and hoodwinked Vartan into signing them, but that it was her
               intention ‘to encumber all of her properties in the hope [of
               creating] highly speculative businesses,’ such that ‘the Court must
               step in to preserve the status quo.’ We decline to disturb this
               finding.” Id.

Thus we returned the case to the Superior Court for trial. Id. at 273.

       However, this procedural morass continued for years. In January 2012, plaintiff filed a

motion for sanctions against defendant alleging her failure to comply with discovery because she

had repeatedly failed to appear for scheduled depositions. As a sanction, plaintiff asked the

Superior Court to strike and dismiss defendant’s answer and counterclaim. A Superior Court

justice ordered Bainum to appear at the next scheduled deposition; if she did not, the sanctions




                                               -3-
requested by plaintiff would be imposed. Bainum did not appear, and another justice of the

Superior Court imposed the sanctions in accordance with the prior order.

          Because defendant’s answer was stricken, plaintiff then sought to enter default against

her. In a March 10, 2014 order, yet another justice of the Superior Court granted plaintiff’s

motion to enter default on plaintiff’s claims of fraud, breach of contract, conversion, and

declaratory relief. The defendant filed a notice of appeal from that order. This Court dismissed

defendant’s appeal as interlocutory on January 12, 2015. See Stevens v. Bainum, 105 A.3d 98,

98 (R.I. 2015) (mem.). 4

          On June 3, 2016, a hearing was held before a Superior Court justice on plaintiff’s motion

to enter default judgment. At that hearing, defendant conceded that she owed plaintiff $96,869

on the outstanding loan. She objected, however, to the addition of prejudgment interest to the

principal amount. The defendant argued that plaintiff’s counsel was responsible for delaying the

case and that the loan was interest-free. The defendant also asserted that the hearing justice had

discretion whether to award prejudgment interest. On the contrary, plaintiff argued that the

imposition of prejudgment interest is mandatory.           The plaintiff indicated that prejudgment

interest should run from May 9, 2009—the date of the last payment made by defendant on the

loan. The hearing justice ruled that default judgment would enter on the principal amount, and

that statutory 12 percent prejudgment interest would begin to accrue from May 2009. On June

15, 2016, final judgment was entered in favor of plaintiff in the amount of $179,207.65 ($96,869

in damages, $82,338.65 in prejudgment interest), plus costs of $358.

          In her prebriefing statement to this Court, the defendant bases her appeal first on thirteen

“issues” framed as rhetorical questions, then later on six “issues” that really constitute factual



4
    As plaintiff points out, Bainum filed additional interlocutory appeals in this case as well.


                                                  -4-
assertions. She proceeds to simply recite facts without any legal support; there is not a single

case or rule of law cited in support of her claims. 5 There are only two identifiable arguments

that the defendant makes: (1) the hearing justice should have exercised his discretion and not

added prejudgment interest to the principal amount; and (2) because she made payments on the

loan until May 2009, there was no breach of contract when the complaint was filed in 2007.

Beyond that, we can discern no cognizable legal argument. Yet “[s]imply stating an issue for

appellate review, without a meaningful discussion thereof or legal briefing of the issues, does not

assist the Court in focusing on the legal questions raised, and therefore constitutes a waiver of

that issue.” McMahon v. Deutsche Bank National Trust Co., 131 A.3d 175, 176 (R.I. 2016)

(mem.) (quoting Wilkinson v. State Crime Laboratory Commission, 788 A.2d 1129, 1131 n.1

(R.I. 2002)). Consequently, the defendant’s arguments are waived. 6

        The defendant’s appeal is denied, and the judgment appealed from is affirmed. The

papers in this case shall be remanded to the Superior Court.

       Entered as an Order of this Court this 14th day of March, 2018.

                                                     By Order,


                                                     _____________/s/_____________
                                                                 Clerk

5
  We recognize that Bainum is a self-represented litigant. See Faerber v. Cavanagh, 568 A.2d
326, 330 (R.I. 1990) (“Even if a litigant is acting pro se, he or she is expected to familiarize
himself or herself with the law as well as the rules of procedure.”).
6
  Even if defendant had tried to provide support for her two apparent arguments, they are wholly
without merit. Regarding her prejudgment interest argument, see Danforth v. More, 129 A.3d
63, 71 (R.I. 2016) (“This Court has consistently recognized that imposition of prejudgment
interest pursuant to Rhode Island’s prejudgment interest statute [G.L. 1956 § 9-21-10(a)] ‘is a
ministerial act which does not allow for any discretion by the judge or the jury.’” (quoting King
v. Huntress, Inc., 94 A.3d 467, 499-500 (R.I. 2014))); regarding her date-of-breach argument, see
DeMarco v. Travelers Insurance Co., 26 A.3d 585, 628 (R.I. 2011) (“[W]e do not consider
issues on appeal which were not raised and properly presented during proceedings in the court
below.”).


                                               -5-
STATE OF RHODE ISLAND AND                                   PROVIDENCE PLANTATIONS



                        SUPREME COURT – CLERK’S OFFICE

                                 ORDER COVER SHEET

Title of Case                        Sona Stevens et al. v. Carel Bainum.
                                     No. 2017-103-Appeal.
Case Number
                                     (KC 07-1411)
                                     March 14, 2018
Date Order Filed
                                     Suttell, C.J., Goldberg, Flaherty, Robinson, and
Justices
                                     Indeglia, JJ.
                                     Kent County Superior Court
Source of Appeal
                                     Associate Justice Allen P. Rubine
Judicial Officer From Lower Court
                                     For Plaintiff:

                                     David J. Strachman, Esq.
Attorney(s) on Appeal
                                     For Defendant:

                                     Carel Bainum, Pro Se




SU-CMS-02B (revised November 2016)